Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to the Application request filed on 12/11/2019.  Claims 1-27 were pending. Claims 1-27 are rejected.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/11/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
4.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.2.	Claims 1-3, 6-9, 12-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Deo et al. (“Deo”, US 2019/0147371 A1) in view of Parimelazhagan et al. (“Parimelazhagan”, US 2018/0197123 A1).

Regarding Claim 1, Deo discloses a non-transitory computer-readable medium storing a computer program, the computer program configured to cause at least one processor to (Deo, FIG.3, validation platform 300, processor 320, memory 330, storage component 340, [0076-77, 83]: Device 300 performing these processes based on processor 320 executing software instructions stored by a non-transitory computer-readable medium, such as memory 330 and/or storage component 340): 
receive a machine learning (ML) model from a conductor application (Deo, [0080]: receive a machine learning model); 
perform validation on the ML model (Deo, [0084]: validating the model to generate scores; [0014]: Upon successful completion of training and validating, the models are ready to be deployed in production environments).
However, Deo does not disclose
when validation of the ML model succeeds : 
upload the ML model into storage, and 
deploy the ML model for use by robotic process automation (RPA) robots; and 
when validation of the model fails: 
reject the ML model.  
Parimelazhagan discloses
when validation of the ML model succeeds : 
upload the ML model into storage (Parimelazhagan, FIG.11, operational database 120, S298, S306, [0090]: If the workflow (“ML model”) was committed for deployment at S246, then the workflow (“ML model”) will be copied to operational database 120 at S306), and 
deploy the ML model for use by robotic process automation (RPA) robots (Parimelazhagan, FIG.1, virtual computing device 104, virtual applications 124, [0052]; FIG.11, runner component 122, S338, [0094]: The workflow is then executed and started by virtual computing device 104 to automate one or more processes in one or more virtual applications 124, at S338); and 
when validation of the model fails: 
reject the ML model (Parimelazhagan, FIG.11, S302, [0090]: If deployment of a particular committed workflow (“ML model”) is not desired, then the workflow is un-committed for deployment).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “robotics process automation platform” of Parimelazhagan into the invention of Deo. The suggestion/motivation would have been to improve automatically balancing resources so that the workflow and/or the target application can be tracked and executed efficiently on the target computing device, while eliminating need for a person to manually transfer order information in time efficient and cost effective manner (Parimelazhagan ,Abstract, [0001-10]).

Regarding Claim 2, Deo-Parimelazhagan discloses the non-transitory computer-readable medium of claim 1, where the computer program is further configured to cause the at least one processor to: 
receive a request from an RPA robot to execute the deployed ML model (Parimelazhagan, FIG.13, workflow management component 308, runner component 122, S330, S332, [0094]: runner component 122 ); 
receive data to be used by the deployed ML model (Parimelazhagan, FIG.13, S334, [0094]: runner component 122 downloads the workflow from operational database 120 at S334 and copied to a memory of virtual computing device 104); 
execute the deployed ML model using the received data (Parimelazhagan, FIG.13, S338 [0094]: The workflow is then executed and started by virtual computing device 104 to automate one or more processes in one or more target applications 124); and 
transmit results of the executed ML model to the RPA robot (Parimelazhagan, FIG.13, S340, [0095]: runner component 122 may be configured the communicating the log information to operational database 120).  

Regarding Claim 3, Deo-Parimelazhagan discloses the non-transitory computer-readable medium of claim 2, wherein the deployed ML model is an initial version of the ML model (Parimelazhagan, FIG.11, [0077]: the initial version of the workflow is stored in the database and labeled with the new version identifier (e.g., v1)).  

Regarding Claim 6, Deo-Parimelazhagan discloses the non-transitory computer-readable medium of claim 1, wherein when the ML model is a new version of an existing ML model, the computer program is further configured to cause the at least one processor to: perform version control on the ML model by creating and storing metadata regarding the new version of the ML model (Parimelazhagan, FIG.3, version control component 136, [0059]: assigning a new or unique version identifier (e.g., v1, v2, v3, etc.) to a new version of a file (“ML model”). Parimelazhagan, [0062]: Comments may be associated with the new version of the file when it is uploaded to describe what changes were made relative to the last version (v1), along with a changelog/history of changes that were made since the file was created).  

Regarding Claim 7, Deo-Parimelazhagan discloses the non-transitory computer-readable medium of claim 1, wherein the computer program is further configured to cause the at least one processor to: upload, validate, and deploy the ML model via a service tier (Deo, FIG.1H, [0054]: the validation platform ).  

Regarding Claim 8, Deo-Parimelazhagan discloses the non-transitory computer-readable medium of claim 7, wherein the service tier is configured to provide internal utility services that perform asynchronous operations, state machine management, storage abstraction and access, or any combination thereof (Parimelazhagan, FIG.12, control interface component 112, reporting component 352, [0097]: control interface component 112 may include a reporting component 352 that displays the log information stored in operational database 120, or other information related to the current or past state, status or operation of the workflow that is communicated to runner component 122).  

Regarding Claim 9, Deo-Parimelazhagan discloses the non-transitory computer-readable medium of claim 7, wherein the service tier is configured to provide a model publish service that performs create, retrieve, update, and delete (CRUD) operations (Parimelazhagan, FIG.3, version control component 136, [0059]: version control component 136 that is configured for assigning a new or unique version identifier (e.g., v1, v2, v3, etc.) to a new version of a file (which may include a workflow) each time the file is created, copied, edited or renamed, and stored in a memory. A new version identifier may also be provided when a file is deleted).  

Regarding Claim 12, Deo discloses a computer-implemented method, comprising: 
performing validation on a machine learning (ML) model, by a computing system (Deo, FIG.2, Validation platform 220, [0060]: Validation platform 220 includes one or more devices that train, validate, and monitor machine learning models. [0084]: validating the model to generate scores; [0014]: Upon successful completion of training and validating, the models are ready to be deployed in production environments).
However, Deo does not disclose
when validation of the ML model succeeds: 
uploading the ML model into storage, by the computing system, and 
deploying the ML model, by the computing system, for use by robotic process automation (RPA) robots.  
Parimelazhagan discloses
when validation of the ML model succeeds: 
uploading the ML model into storage, by the computing system (Parimelazhagan, FIG.11, operational database 120, S298, S306, [0090]: If the workflow (“ML model”) was committed for deployment at S246, then the workflow (“ML model”) will be copied to operational database 120 at S306), and 
deploying the ML model, by the computing system, for use by robotic process automation (RPA) robots (Parimelazhagan, FIG.1, virtual computing device 104, virtual applications 124, [0052]; FIG.11, runner component 122, S338, [0094]: The workflow is then executed and started by virtual computing device 104 to automate one or more processes in one or more virtual applications 124, at S338).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “robotics process automation platform” of Parimelazhagan into the invention of Deo. The suggestion/motivation would have been to improve automatically balancing resources so that the workflow and/or the target application can be tracked and executed efficiently on the target computing device, while eliminating need for a person to manually transfer order information in time efficient and cost effective manner (Parimelazhagan ,Abstract, [0001-10]).

Regarding Claim 13, Deo-Parimelazhagan discloses the computer-implemented method of claim 12, further comprising: 
receiving, by the computing system, a request from an RPA robot to execute the deployed ML model (Parimelazhagan, FIG.13, workflow management component 308, runner component 122, S330, S332, [0094]: runner component 122 waits for user action from workflow management component 308 at S330. If runner component 122 does not receive any workflow information from workflow management component 308, runner component 122 is idle. Once workflow information (“request”) is received by runner component 122 at S332); 
receiving data to be used by the deployed ML model, by the computing system (Parimelazhagan, FIG.13, S334, [0094]: runner component 122 downloads the workflow from operational database 120 at S334 and copied to a memory of virtual computing device 104); 
executing the deployed ML model using the received data, by the computing system (Parimelazhagan, FIG.13, S338 [0094]: The workflow is then executed and started by virtual computing device 104 to automate one or more processes in one or more target applications 124); and 
transmitting results of the executed ML model to the RPA robot, by the computing system (Parimelazhagan, FIG.13, S340, [0095]: runner component 122 is configured the communicating the log information to operational database 120).  

Regarding Claim 15, Deo-Parimelazhagan discloses the computer-implemented method of claim 12, wherein when the ML model is a new version of an existing ML model, the method further comprises: 
performing version control on the ML model, by the computing system, by creating and storing metadata regarding the new version of the ML model (Parimelazhagan, FIG.3, version control component 136, [0059]: assigning a new or unique version identifier (e.g., v1, v2, v3, etc.) to a new version of a file (“ML model”). Parimelazhagan, [0062]: Comments may be associated with the new version of the file when it is uploaded to describe what changes were made relative to the last version (v1), along with a changelog/history of changes that were made since the file was created).  

Regarding Claim 16, Deo-Parimelazhagan discloses the computer-implemented method of claim 12, further comprising: uploading, validating, and deploying the ML model via a service tier, by the computing system (Deo, FIG.1H, [0054]: the validation platform ).  

Regarding Claim 17, Deo-Parimelazhagan discloses the computer-implemented method of claim 16, wherein the service tier is configured to provide internal utility services that perform asynchronous operations, state machine management, storage abstraction and access, or any combination thereof (Parimelazhagan, FIG.12, control interface component 112, reporting component 352, [0097]: control interface component 112 may include a reporting component 352 that display the log information stored in operational database 120, or other information related to the current or past state, status or operation of the workflow that is communicated to runner component 122).  

Regarding Claim 18, Deo-Parimelazhagan discloses the computer-implemented method of claim 16, wherein the service tier is configured to provide a model publish service that performs create, retrieve, update, and delete (CRUD) operations (Parimelazhagan, FIG.3, version control component 136, [0059]: version control component 136 is configured for assigning a new or unique version identifier (e.g., v1, v2, v3, etc.) to a new version of a file (which may include a workflow) each time the file is created, copied, edited or renamed, and stored in a memory. A new version identifier may also be provided when a file is deleted).  

4.3.	Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Deo et al. (“Deo”, US 2019/0147371 A1) in view of Parimelazhagan et al. (“Parimelazhagan”, US 2018/0197123 A1), and further in view of Rodrigues (US 2020/0341970 A1).

Regarding Claim 21, Deo discloses a system, comprising: 
memory storing computer program instructions; and 
at least one processor configured to execute the computer program instructions, wherein the computer program instructions are configured to cause the at least one processor to (Deo, FIG.3, validation platform 300, processor 320, memory 330, storage component 340, [0076-77, 83]: Device 300 performing these processes based on processor 320 executing software instructions stored by a non-transitory computer-readable medium, such as memory 330 and/or storage component 340): 
receive a machine learning (ML) model from a conductor application (Deo, [0080]: receive a machine learning model); 
perform validation on the ML model (Deo, [0084]: ).
However, Deo does not disclose
when validation of the ML model succeeds: 
upload the ML model into storage, 
deploy the ML model for use by robotic process automation (RPA) robots, and 
publish the ML model by exposing the ML model as a service via a Representative State Transfer (REST) Application Programming Interface (API) that the RPA robots call during execution.  
Parimelazhagan discloses
when validation of the ML model succeeds: 
upload the ML model into storage (Parimelazhagan, FIG.11, operational database 120, S298, S306, [0090]: If the workflow (“ML model”) was committed for deployment at S246, then the workflow (“ML model”) will be copied to operational database 120 at S306), 
deploy the ML model for use by robotic process automation (RPA) robots (Parimelazhagan, FIG.1, virtual computing device 104, virtual applications 124, [0052]; FIG.11, runner component 122, S338, [0094]: The workflow is then executed and started by virtual computing device 104 to automate one or more processes in one or more virtual applications 124, at S338).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “robotics process automation platform” of Parimelazhagan into the invention of Deo. The suggestion/motivation would have been to improve automatically balancing resources so that the workflow and/or the target application can be tracked and executed efficiently on the target computing device, while eliminating need for a person to manually transfer order information in time efficient and cost effective manner (Parimelazhagan ,Abstract, [0001-10]).
	However, Deo-Parimelazhagan does not disclose
publish the ML model by exposing the ML model as a service via a Representative State Transfer (REST) Application Programming Interface (API) that the RPA robots call during execution.  
Rodrigues discloses
publish the ML model by exposing the ML model as a service via a Representative State Transfer (REST) Application Programming Interface (API) that the RPA robots call during execution (Rodrigues, FIG.5, bot systems 520, management service application 522, [0193]: a bot system 520 includes an internal management service 522 and REST APIs. The REST APIs may expose the bot's metadata as REST resources and may allow create, read, update, and delete (CRUD) operations on the bot's metadata.).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “bot extensibility infrastructure” of Rodrigues into the invention of Deo-Parimelazhagan. The suggestion/motivation would have been to improve extending or customizing base skills (e.g., chatbots) to facilitate customization and/or extension of base skills, separately tracking different versions of the base skills and the extensions, applying an extension to different versions of a base skill, or applying different versions of extensions to a same base skill. The extensions to the base skills include file extensions indicating modifications to metadata of the base skills. A base skill (e.g., downloaded from a skills store) can be extended or customized by applying a file extension that describes the changes to be made to the metadata of the base skill (Rodrigues, Abstract, [0003-11]).

Regarding Claim 22, Deo-Parimelazhagan-Rodrigues discloses the system of claim 21, wherein the computer program instructions are further configured to cause the at least one processor to: 
receive a request from an RPA robot to execute the deployed ML model (Parimelazhagan, FIG.13, workflow management component 308, runner component 122, S330, S332, [0094]: runner component 122 waits for user action from workflow management component 308 at S330. If runner component 122 does not receive any workflow information from workflow management component 308, runner component 122 is idle. Once workflow information (“request”) is received by runner component 122 at S332); 
receive data to be used by the deployed ML mode (Parimelazhagan, FIG.13, S334, [0094]: runner component 122 downloads the workflow from operational database 120 at S334 and copied to a memory of virtual computing device 104)l; 
execute the deployed ML model using the received data (Parimelazhagan, FIG.13, S338 [0094]: The workflow is then executed and started by virtual computing device 104 to automate one or more processes in one or more target applications 124); and 
transmit results of the executed ML model to the RPA robot (Parimelazhagan, FIG.13, S340, [0095]: runner component 122 may be configured the communicating the log information to operational database 120 over network 106).  

Regarding Claim 23, Deo-Parimelazhagan-Rodrigues discloses the system of claim 21, wherein when the ML model is a new version of an existing ML model, the computer program instructions are further configured to cause the at least one processor to: perform version control on the ML model by creating and storing metadata regarding the new version of the ML model (Parimelazhagan, FIG.3, version control component 136, [0059]: assigning a new or unique version identifier (e.g., v1, v2, v3, etc.) to a new version of a file (“ML model”). Parimelazhagan, [0062]: Comments may be associated with the new version of the file when it is uploaded to describe what changes were made relative to the last version (v1), along with a changelog/history of changes that were made since the file was created).  

Regarding Claim 24, Deo-Parimelazhagan-Rodrigues discloses the system of claim 21, wherein the computer program instructions are further configured to cause the at least one processor to: upload, validate, and deploy the ML model via a service tier (Deo, FIG.1H, [0054]: the validation platform ).  

Regarding Claim 25, Deo-Parimelazhagan-Rodrigues discloses the system of claim 21, wherein the service tier is configured to provide internal utility services that perform asynchronous operations, state machine management, storage abstraction and access, or any combination thereof (Parimelazhagan, FIG.12, control interface component 112, reporting component 352, [0097]: control interface component 112 may include a reporting component 352 that displays the log information stored in operational database 120, or other information related to the current or past state, status or operation of the workflow that is communicated to runner component 122).  

Regarding Claim 26, Deo-Parimelazhagan-Rodrigues discloses the system of claim 25, wherein the service tier is configured to provide a model publish service that performs create, retrieve, update, and delete (CRUD) operations (Parimelazhagan, FIG.3, version control component 136, [0059]: version control component 136 that is configured for assigning a new or unique version identifier (e.g., v1, v2, v3, etc.) to a new version of a file (which may include a workflow) each time the file is created, copied, edited or renamed, and stored in a memory. A new version identifier may also be provided when a file is deleted. Rodrigues, [0193]: a bot system may include an internal management service and REST APIs. The REST APIs may expose the bot's metadata as REST resources and may allow create, read, update, and delete (CRUD) operations on the bot's metadata).  

Regarding Claim 27, Deo-Parimelazhagan-Rodrigues discloses the system of claim 25, wherein the service tier is configured to build images of the ML model with dependencies, build wrapper code around the ML model to create a container, push the container to a container registry, and deploy the container as an ML skill for consumption by the RPA robots (Parimelazhagan, FIG.5, dynamic link library (DLL) 238, [0076]: DLL manager 238 is configured for creating and developing workflows (“ML models”) using the robotic process automation platform. Rodrigues, [0179]: each skill (“ML skill”) may be placed in a container with the corresponding metadata may be created and uploading to the skills store in a file. Rodrigues, FIG.5, [0196]: the creating and managing of the extensions (“ML model”) can be performed using management service application 522 and REST API 532 through).   

4.4.	Claims 4-5, 10-11, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deo et al. (“Deo”, US 2019/0147371 A1) in view of Parimelazhagan et al. (“Parimelazhagan”, US 2018/0197123 A1) as applied to claim 1, and further in view of Rodrigues (US 2020/0341970 A1).

Regarding Claim 4, Deo-Parimelazhagan discloses the non-transitory computer-readable medium of claim 1 as set forth above.  
However, Deo-Parimelazhagan does not disclose
the ML model is received from the conductor application via a proxy that is loosely coupled with the conductor application, the proxy configured to be decoupled from the conductor application and run independently therefrom.  
Rodrigues discloses
the ML model is received from the conductor application via a proxy that is loosely coupled with the conductor application, the proxy configured to be decoupled from the conductor application and run independently therefrom (Rodrigues, FIG.5, bot systems 520, management service application 522, [0193]: a bot system 520 includes an internal management service 522 and REST APIs. [0196]: FIG.5, REST API 532, CLI tools 544, software development kit (SDK) 548, secure link 552, [0196]: the creating and managing of the extensions (“ML model”) can be performed using management service application 522 and REST API 532 through, for example, CLI tools 544, a SDK 548, or other systems 546, which may be connected to REST API 532 through a secure link 552).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “bot extensibility infrastructure” of Rodrigues into the invention of Deo-Parimelazhagan. The suggestion/motivation would have been to improve extending or customizing base skills (e.g., chatbots) to facilitate customization and/or extension of base skills, separately tracking different versions of the base skills and the extensions, applying an extension to different versions of a base skill, or applying different versions of extensions to a same base skill. The extensions to the base skills include file extensions indicating modifications to metadata of the base skills. A base skill (e.g., downloaded from a skills store) can be extended or customized by applying a file extension that describes the changes to be made to the metadata of the base skill (Rodrigues, Abstract, [0003-11]).

Regarding Claim 5, Deo-Parimelazhagan-Rodrigues discloses the non-transitory computer-readable medium of claim 4, wherein the proxy is configured to tunnel requests associated with the ML model via an Application Programming Interface (API) gateway of a service tier (Rodrigues, FIG.5, REST API 532, CLI tools 544, software development kit (SDK) 548, secure link 552, [0196]: the creating and managing of the extensions (“ML model”) can be performed using management service application 522 and REST API 532 through a secure link (“tunnel”) 552).  

Regarding Claim 10, Deo-Parimelazhagan discloses the non-transitory computer-readable medium of claim 7 as set forth above, wherein the service tier is configured to build images of the ML model with dependencies, build wrapper code around the ML model (Parimelazhagan, FIG.5, dynamic link library (DLL) 238, [0076]: DLL manager 238 is ). 
However, Deo-Parimelazhagan does not disclose
the service tier is configured to 
Rodrigues discloses 
the service tier is configured to (Rodrigues, [0179]: each skill (“ML skill”) may be placed in a container with the corresponding metadata may be created and uploading to the skills store in a file. FIG.5, bot systems 520, management service application 522, [0193]: a bot system 520 includes an internal management service 522 and REST APIs. The REST APIs may expose the bot's metadata as REST resources and may allow create, read, update, and delete (CRUD) operations on the bot's metadata. [0196]: the creating and managing of the extensions (“ML model”) can be performed using management service application 522 and REST API 532 through).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “bot extensibility infrastructure” of Rodrigues into the invention of Deo-Parimelazhagan. The suggestion/motivation would have been to improve extending or customizing base skills (e.g., chatbots) to facilitate customization and/or extension of base skills, separately tracking different versions of the base skills and the extensions, applying an extension to different versions of a base skill, or applying different versions of extensions to a same base skill. The extensions to the base skills include file extensions indicating modifications to metadata of the base skills. A base skill (e.g., downloaded from a skills store) can be extended or customized by applying a file extension that describes the changes to be made to the metadata of the base skill (Rodrigues, Abstract, [0003-11]).

Regarding Claim 11, Deo-Parimelazhagan discloses the non-transitory computer-readable medium of claim 1 as set forth above.
However, Deo-Parimelazhagan does not disclose
the deployed ML model is called via a Representative State Transfer (REST) Application Programming Interface (API) that exposes the ML model as a service.
Rodrigues discloses
the deployed ML model is called via a Representative State Transfer (REST) Application Programming Interface (API) that exposes the ML model as a service (Rodrigues, FIG.5, bot systems 520, management service application 522, [0193]: a bot system 520 includes an internal management service 522 and REST APIs. The REST APIs may expose the bot's metadata as REST resources and may allow create, read, update, and delete (CRUD) operations on the bot's metadata).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “bot extensibility infrastructure” of Rodrigues into the invention of Deo-Parimelazhagan. The suggestion/motivation would have been to improve extending or customizing base skills (e.g., chatbots) to facilitate customization and/or extension of base skills, separately tracking different versions of the base skills and the extensions, applying an extension to different versions of a base skill, or applying different versions of extensions to a same base skill. The extensions to the base skills include file extensions indicating modifications to metadata of the base skills. A base skill (e.g., downloaded from a skills store) can be extended or customized by applying a file extension that describes the changes to be made to the metadata of the base skill (Rodrigues, Abstract, [0003-11]).

Regarding Claim 14, Deo-Parimelazhagan discloses the computer-implemented method of claim 12 as set forth above.
However, Deo-Parimelazhagan does not disclose
the initial ML model is received from the conductor application via a proxy that is loosely coupled with the conductor application, the proxy configured to be decoupled from the conductor application and run independently therefrom, and 
the proxy is configured to tunnel requests associated with the initial version of the ML model via an Application Programming Interface (API) gateway of a service tier.  
Rodrigues discloses
the initial ML model is received from the conductor application via a proxy that is loosely coupled with the conductor application, the proxy configured to be decoupled from the conductor application and run independently therefrom (Parimelazhagan, FIG.11, [0077]: the initial version of the workflow is stored in the development database 114 and labeled with the new version identifier (e.g., v1). Rodrigues, FIG.5, bot systems 520, management service application 522, [0193]: a bot system 520 includes an internal management service 522 and REST APIs. The REST APIs may expose the bot's metadata as REST resources and may allow create, read, update, and delete (CRUD) operations on the bot's metadata.), and 
the proxy is configured to tunnel requests associated with the initial version of the ML model via an Application Programming Interface (API) gateway of a service tier (Rodrigues, [0193]: a bot system may include an internal management service and REST APIs. The REST APIs may expose the bot's metadata as REST resources and may allow create, read, update, and delete (CRUD) operations on the bot's metadata).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “bot extensibility infrastructure” of Rodrigues into the invention of Deo-Parimelazhagan. The suggestion/motivation would have been to improve extending or customizing base skills (e.g., chatbots) to facilitate customization and/or extension of base skills, separately tracking different versions of the base skills and the extensions, applying an extension to different versions of a base skill, or applying different versions of extensions to a same base skill. The extensions to the base skills include file extensions indicating modifications to metadata of the base skills. A base skill (e.g., downloaded from a skills store) can be extended or customized by applying a file extension that describes the changes to be made to the metadata of the base skill (Rodrigues, Abstract, [0003-11]).

Regarding Claim 19, Deo-Parimelazhagan discloses the computer-implemented method of claim 16 as set forth above, wherein the service tier is configured to build images of the ML model with dependencies (Parimelazhagan, FIG.5, dynamic link library (DLL) 238, [0076]: DLL manager 238 is configured for creating and developing workflows (“ML models”) using the robotic process automation platform.).
However, Deo-Parimelazhagan does not disclose

Rodrigues discloses
(Rodrigues, [0179]: each skill (“ML skill”) may be placed in a container with the corresponding metadata may be created and uploading to the skills store in a file. Rodrigues, FIG.5, management service application 522, secure link 552, [0196]: the creating and managing of the extensions (“ML model”) can be performed using management service application 522 and REST API 532 through a secure link 552).  

Regarding Claim 20, Deo-Parimelazhagan discloses the computer-implemented method of claim 12 as set forth above.
However, Deo-Parimelazhagan does not disclose
the deployed ML model is called via a Representative State Transfer (REST) Application Programming Interface (API) that exposes the ML model as a service.  
the deployed ML model is called via a Representative State Transfer (REST) Application Programming Interface (API) that exposes the ML model as a service (Rodrigues, FIG.5, bot systems 520, management service application 522, [0193]: a bot system 520 includes an internal management service 522 and REST APIs. The REST APIs may expose the bot's metadata as REST resources and may allow create, read, update, and delete (CRUD) operations on the bot's metadata).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “bot extensibility infrastructure” of Rodrigues into the invention of Deo-Parimelazhagan. The suggestion/motivation would have been to improve extending or customizing base skills (e.g., chatbots) to facilitate customization and/or extension of base skills, separately tracking different versions of the base skills and the extensions, applying an extension to different versions of a base skill, or applying different versions of extensions to a same base skill. The extensions to the base skills include file extensions indicating modifications to metadata of the base skills. A base skill (e.g., downloaded from a skills store) can be extended or customized by applying a file extension that describes the changes to be made to the metadata of the base skill (Rodrigues, Abstract, [0003-11]).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Das et al., US 2019/0188070 A1, Method for resolving error in open stack operating system to provide services to enterprises, involves resolving error in open stack operating system by error resolution system based on determined predefined action plan.
Goyal et al., US 2019/0332508 A1, Method For Identifying Potential Process Failure In Robotic Process Automation Platform, Involves Estimating Prediction For Indicating Likelihood Of Failure Of Process By Processors, And Issuing Alert By Processors In Response To Prediction.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446